UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 14, 2010 PFIZER INC. (Exact name of registrant as specified in its charter) Delaware 1-3619 13-5315170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 235 East 42nd Street, New York, New York (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code:(212) 733-2323 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On December 14, 2010, the U.S. District Court for the Southern District of New York (the “District Court”) grantedpreliminary approvalof a proposed settlement of the shareholder derivative action previously disclosed in Pfizer’s periodic SEC reports entitled In re Pfizer Inc. Shareholder Derivative Litigation, Case No. 09 Civ. 7822 (JSR).The proposed settlement is subject to final court approval at a hearing scheduled for March 7, 2011.The terms of the proposed settlement are described in the Notice of Pendency and Proposed Settlement of Shareholder Derivative Litigation dated December 14, 2010, which is filed as exhibit 99.1 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Notice of Pendency and Proposed Settlement of Shareholder Derivative Litigation dated December 14, 2010 SIGNATURES Under the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the authorized undersigned. PFIZER INC. By: /s/Matthew Lepore Name: Matthew Lepore Title:
